KNOCH, Senior Circuit Judge
(dissenting).
The authority bestowed on the Board in § 10(b) of the Act does not empower it to investigate and assign remedies absent the filing of a charge of unfair labor practice by some private party.
If the Board had such a charge on file to the effect that the Union here had committed a § 8(b) (1) (A) violation or that the employer had committed a § 8(a) (1) or (2) violation, then the evidence here sought would be relevant and the proposed remedy appropriate assuming that the violation was found to exist. But there is no such charge here, and Congress has not seen fit to authorize the Board to act on its own motion without a charge.
I feel strongly that we are venturing into the dangerous sea of judicial legislation if we allow the Board to do indirectly under the guise of fashioning a remedy what Congress has not allowed the Board to do directly. A further unfortunate corollary to our ruling might be an inhibiting effect on the filing of legitimate charges by employers lest the unforeseen “remedies” granted them prove more burdensome than the ills they are designed to cure. I would affirm the decision of the District Judge.